981 A.2d 1077 (2009)
293 Conn. 934
STATE of Connecticut
v.
Michael J. MARSALA.
Supreme Court of Connecticut.
Decided October 8, 2009.
Heather M. Wood, deputy assistant public defender, in support of the petition.
Michele C. Lukban, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 116 Conn.App. 580, 976 A.2d 46 (2009), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.